DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments to claims 1, 29, 31, and 32 correct the remaining 112(b) issues and objections, and the amendment to claim 15 incorporates the subject matter of claim 20, previously indicated as allowable in the Final Office Action of 18 Nov 2020, into the independent claim 15.
The closest prior art for claim 1 is Bender et al. (US 2016/0272558). Bender teaches a process for production of para-xylene comprising separating a C8 feed stream in a column, separating p-xylene from the feed stream, separating the p-xylene depleted stream to produce an ethylbenzene rich stream 132 and an EB depleted stream 134, isomerization of the p-xylene and EB depleted stream 134 to produce an isomerate, and recycling the isomerate to the first separation column (paragraphs [0022]-[0025], [0029], Fig. 2). While Bender teaches separating EB from the p-xylene depleted stream as in option (iii) of the separating step, Bender does not teach the remainder of option (iii) of combining the EB depleted stream with a portion of the p-xylene depleted effluent which has bypassed the EB separation unit. There is no teaching or suggestion to modify Bender by bypassing the EB separation unit with a portion of the p-xylene depleted stream as claimed. Bender additionally does not teach any of options (i), (ii), (iv), or (v) as claimed.

	The closest prior art for claim 29 is Morrison et al. (US 4,224,141). Morrison teaches a process for manufacture of aromatics comprising separating EB from a C8 stream to produce an EB depleted stream, separating a C8 stream from a xylene column 29, combining the C8 stream and the EB depleted stream, separating p-xylene from the combined stream, isomerization of the p-xylene depleted stream, and recycling of at least a portion of the isomerate (column 6, lines 1-9, 26, 27, 42, and 55-60, Figure). As noted above, Morrison also teaches that the reaction can have considerable amounts of ethylbenzene which is converted to benzene (column 6, lines 5-6), that the reactor serves for selective dealkylation of single ring aromatic compounds (column 5, 
Therefore, the prior art of record does not teach or suggest the claimed methods, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772